                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    HARRISON A. PARFAIT, JR.                                  CIVIL ACTION

    VERSUS                                                     NO. 16-16362

    TERREBONNE PARISH                                      SECTION “R” (3)
    CONSOLIDATED GOVERNMENT



                         ORDER AND REASONS

       Before the Court are plaintiff Harrison A. Parfait, Jr.’s motion for

extension of time and to produce the R&R report, 1 and his motion to appoint

counsel.2 For the following reasons, the Court denies the motions.

        On November 23, 2016, Parfait filed his complaint against defendant

Terrebonne Parish Consolidated Government under 42 U.S.C. § 1983.3

Plaintiff alleges that he suffers from sleep apnea and needs to be treated with

a CPAP machine or he could suffer a heart attack. 4 He further alleges that

despite notifying defendant of his sleep apnea and need for treatment,

defendant refused to grant plaintiff access to the machine. 5 On January 17,




1      R. Doc. 48.
2      R. Doc. 52.
3      R. Doc. 4.
4      Id. at 3-4.
5      Id.
2017, defendant moved to dismiss plaintiff’s complaint. 6          After Parfait

responded to this motion, the Magistrate Judge recommended dismissing

the complaint for failure to state a claim. 7 Parfait filed objections to the

Magistrate Judge’s Report and Recommendation. 8 On April 4, 2017, the

Court adopted the Report and Recommendation and dismissed Parfait’s

complaint without prejudice. 9 Parfait then filed a motion to amend his

complaint on June 21, 2018, 10 which the Court denied because a post-

judgment amendment was not permissible in plaintiff’s circumstances. 11

Parfait’s appeal of this order to the Fifth Circuit is currently pending. 12

      Parfait now seeks court appointed counsel for the appeal. 13 There is no

general right to counsel in civil rights actions. McFaul v. Valenzuela, 684

F.3d 564, 581 (5th Cir. 2012) (citing Cupit v. Jones, 835 F.2d 82, 86 (5th Cir.

1987)). A district court should not appoint counsel simply because

appointment of counsel would be beneficial. See Saulsberry v. Edwards, No.

07–5395, 2007 WL 4365394, at *2 (E.D. La. Dec. 11, 2007) (citing Norton v.




6     R. Doc. 16.
7     R. Doc. 24.
8     R. Doc. 28.
9     R. Doc. 29.
10    R. Doc. 42.
11    R. Doc. 45.
12    R. Doc. 46.
13    R. Doc. 52.
                                        2
Dimazana, 122 F.3d 286, 293 (5th Cir. 1997)). Instead, a district court should

appoint counsel only if exceptional circumstances exist. See, e.g., McFaul,

684 F.3d at 86 (citing Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982);

Norton, 122 F.3d at 293).

      District courts consider four factors when deciding whether

exceptional circumstances exist in a particular case: (1) the type and

complexity of the case; (2) whether the plaintiff is capable of adequately

presenting his case; (3) whether plaintiff is in a position to adequately

investigate the case; and (4) whether the evidence will consist in large part

of conflicting testimony so as to require skill in the presentation of evidence

and in cross examination. Ulmer, 691 F.2d at 213. None of the Ulmer factors

weigh in favor of appointing counsel in this case. His claim is not legally

complex; his advocacy thus far demonstrates that he is capable of adequately

presenting and investigating the case; and nothing in the record indicates

that skill in presentation or cross-examination is required to litigate his

claims. Accordingly, the Court denies his motion to appoint counsel.

      Parfait also seeks a 90 day extension to answer the Magistrate Judge’s

Report and Recommendation and for the Court to re-submit the Magistrate

Judge’s Report and Recommendation. 14 No extension or re-submission is


14    R. Doc. 48.
                                      3
required, because Parfait has already responded to the Magistrate Judge’s

Report and Recommendation before the Court adopted it. The motion is

therefore moot. For these reasons, plaintiff’s motions are DENIED.



       New Orleans, Louisiana, this _____
                                     5th day of November, 2018.


                    _____________________
                         SARAH S. VANCE
                  UNITED STATES DISTRICT JUDGE




                                    4
